Citation Nr: 0328744	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  91-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head trauma.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for bunions.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant served on active duty for training (ADT) and 
inactive duty training (IDT).  Service personnel records 
indicate that the appellant was a member of the United States 
Naval Reserve from December 22, 1975, to September 30, 1982, 
and again from August 29, 1983, to June 17, 1985.  During 
these two periods of Naval Reserve enlistment, she served on 
ADT for the following periods: May 10, 1976, to May 21, 1976; 
February 11, 1978, to February 24, 1978; October 19, 1978, to 
October 30, 1978; February 10, 1979, to February 19, 1979; 
February 11, 1980, to February 22, 1980; March 1, 1982, to 
March 12, 1982; November 21, 1983, to December 2, 1983; and 
November 5, 1984, to November 16, 1984.  She was also a 
member of the United States Army Reserve from October 1, 
1982, to August 28, 1983.  In addition, the appellant was a 
member of the Illinois National Guard from July 24, 1989, to 
October 1, 1990.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 1993 decision, the Board upheld the RO's denial 
of the appellant's claims, and the appellant filed a timely 
appeal to the United States Court of Veterans Claims (Court).  
In November 1994 the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant's 
representative filed a joint motion for remand and to stay 
further proceedings.  Thereafter, in an Order dated in 
November 1994, the Court granted the joint motion and vacated 
the Board's September 1993 decision.

In January 1996, the Board remanded this case to the RO for 
additional development.  In January 1996, the Board noted 
that the appellant appeared to be raising additional claims.  
These claims were addressed by the RO in a May 1999 
determination.  In August 1999, the appellant stated that she 
was not pursuing her claims addressed within the May 1999 
determination.  Accordingly, no further action is required 
with respect to these claims.

In January 1996, the Board addressed the issue of entitlement 
to service connection for the residuals of a head injury, to 
include an acquired psychiatric disability.  Since January 
1996, the appellant has filed additional statements regarding 
her claim.  

Most recently, following the Board's denial of appellant's 
claims in a decision dated in November 2001, the appellant 
submitted a timely appeal of this decision, and in February 
2003, General Counsel and the appellant's representative 
filed a joint motion for remand and to stay further 
proceedings.  Thereafter, in an Order dated in May 2003, the 
Court vacated the November 2001 Board decision for additional 
development and readjudication pursuant to the guidelines 
established by the Veterans Claims Assistance Act of 2000, 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)) (VCAA).



REMAND

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

The Board would additionally point out that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development and adjudication under the VCAA, any 
written VCAA duty to notify notice should indicate that 
appellant has a full year in which to respond to the notice.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.  As necessary, this action 
should include written notice to the 
appellant and her representative of the 
provisions of the VCAA and the laws 
applicable to the claims, and the roles 
of VA and the appellant in identifying 
and gathering evidence relevant to the 
claims per Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant and 
her representative should be afforded the 
appropriate period for response to all 
written notice as required by VA law.

2.  Thereafter, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the appellant and/or her representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




